By the Court.
An issue of fact in the trial court was the price agreed between the parties for motor vehicle hire. One Wolf-*542son, agent of the plaintiff, testified that in telephone conversation with one Woodside, representing the defendant, $4 per hour was stipulated between them, while Woodside testified that the price was $3.50 per hour. A witness, having testified that he was present when Wolfson said he was telephoning with Woodside, then was permitted to testify that at that time he heard Wolfson say into the telephone “four dollars an hour is all right.” In this, there was no error of law. It was not hearsay evidence. It tended to confirm the testimony of Wolfson in part. Its weight depended upon the finding whether Wolfson’s testimony to the effect that Woodside was at the other end of the telephone during that conversation was true; but that was wholly a question of fact. See Commonwealth v. Wakelin, 230 Mass. 567, 574, 575.
Order dismissing report affirmed.